DENY and Opinion Filed September 28, 2022




                                       In The
                             Court of Appeals
                      Fifth District of Texas at Dallas
                                No. 05-22-00990-CV

                   IN RE SHEDRICK THORNTON, Relator

          Original Proceeding from the Criminal District Court No. 1
                            Dallas County, Texas
                     Trial Court Cause No. F-1476804-H

                         MEMORANDUM OPINION
                 Before Justices Molberg, Pedersen, III, and Garcia
                          Opinion by Justice Pedersen, III
      In this original proceeding, relator seeks a writ of mandamus directing the trial

court to rule on his article 11.072 application for writ of habeas corpus. To establish

a right to mandamus relief in a criminal case, the relator must show that the trial

court violated a ministerial duty and there is no adequate remedy at law. In re State

ex rel. Weeks, 391 S.W.3d 117, 122 (Tex. Crim. App. 2013) (orig. proceeding). To

seek mandamus relief from a trial court’s failure to rule, a relator must establish the

trial court (1) had a legal duty to rule on the motion; (2) was asked to rule on the

motion; and (3) failed to do so. In re Prado, 522 S.W.3d 1, 2 (Tex. App.—Dallas

2017, orig. proceeding).
      As the party seeking relief, the relator has the burden of providing the Court

with a sufficient mandamus record to establish his right to mandamus relief. Walker

v. Packer, 827 S.W.2d 833, 837 (Tex. 1992) (orig. proceeding); TEX. R. APP. P. 52.3,

52.7. Here, relator has filed with the petition only unauthenticated documents, rather

than certified or sworn copies of the motions and other relevant documents as the

rules require. See TEX. R. APP. P. 52.3(k)(1)(A), 52.7(a)(1); In re Butler, 270 S.W.3d

757, 759 (Tex. App.—Dallas 2008, orig. proceeding). Without a properly

authenticated record, relator has not carried his burden. See Butler, 270 S.W.3d at

758–59.

      Additionally, relator has not shown that he brought the pending application to

the trial court’s attention or reminded the trial court by letter that the application is

pending. See In re Prado, 522 S.W.3d at 2; In re Rangel, 570 S.W.3d 968, 969 (Tex.

App.—Waco 2019, orig. proceeding). Without such a showing, relator cannot

demonstrate he is entitled to mandamus relief against the trial court for failing to rule

on a pending application.

      Accordingly, we deny the petition for writ of mandamus. See TEX. R. APP. P.

52.8(a).



                                             /Bill Pedersen, III//
220990f.p05                                  BILL PEDERSEN, III
                                             JUSTICE



                                          –2–